Citation Nr: 9915911	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  95-114 65	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux.  

2.  Entitlement to service connection for fibromyalgia 
(fibrositis).  

3.  Entitlement to the assignment of an higher evaluation for 
degenerative disc disease of the cervical spine at C5-C6 and 
C6-C7 with radiculopathy in the upper extremities and left 
hand weakness, currently rated as 20 percent disabling.  

4.  Entitlement to the assignment of an higher evaluation for 
degenerative joint disease of the lumbar spine, currently 
rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The appellant had active service from July 1989 to December 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  A personal hearing was held before the 
undersigned member of the Board at that RO in August 1997.

The original rating decision in August 1994 granted service 
connection for degenerative disc disease of the cervical 
spine with radiculopathy in the upper extremities and left-
hand weakness, and assigned a 20 percent disability rating.  
The decision also granted service connection for degenerative 
joint disease of the lumbar spine and assigned a disability 
rating of 10 percent.  She has appealed the disability 
evaluation assigned to these disabilities.  The Board notes 
that in a similar procedural scenario, the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter the Court), in the 
recent opinion issued in Fenderson v. West, 12 Vet. App. 119 
(1999) held, in part, that the RO never issued a statement of 
the case (SOC) concerning an issue, as the document adding 
that issue to the appeal "mistakenly treated the right-
testicle claim as one for an '[i]ncreased evaluation for 
service[-]connected ... residuals of surgery to right testicle' 
... rather than as a disagreement with the original rating 
award, which is what it was."  Id. at 132, emphasis in the 
original.  The Board had concluded that the appeal as to that 
issue was not properly before it, on the basis that a 
substantive appeal had not been filed.  The Court remanded 
the matter to the Board for the issuance of a SOC, which 
would thereby give the appellant another opportunity to file 
a timely substantive appeal.  

In this case, unlike Fenderson, the appellant did file a 
timely substantive appeal concerning the ratings to be 
assigned for disabilities of the cervical and lumbar segments 
of the spine, and the SOC did provide her with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of the 
disability evaluations.  The appellant's timely substantive 
appeal clearly indicated that she knew that the appeal was 
from the RO's initial assignment of the disability ratings 
for the spinal disabilities.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a notice of disagreement (NOD) following 
the grant of service connection and the initial assignment of 
a disability evaluation from that of filing a NOD from the 
denial of a claim for increase.  Moreover, the appellant in 
this case has clearly indicated that what she seeks is the 
assignment of higher disability evaluations for her service-
connected spinal disabilities.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issues or in the Board's 
characterization of the issues as entitlement to the 
assignment of higher disability evaluations for the lumbar 
and cervical spine disabilities.  See Bernard v. Brown, 4 
Vet. App. 384 (1883).  Therefore, the Board will not remand 
this matter solely for re-characterization of the issues in a 
new SOC.

As discussed below, the issue of service connection for 
fibromyalgia (fibrositis) will be remanded for further 
development. 


FINDINGS OF FACT

1.  The record does not contain competent medical evidence of 
the presence of gastroesophageal reflux during active 
military service.

2.  The veteran's service-connected cervical intervertebral 
disc disability is manifested by pain on motion, slight 
limitation of motion, and radiculopathy in the upper and 
lower extremities, without muscle spasm, postural 
abnormalities, fixed deformities or muscle atrophy; it is 
productive of not more than moderate disability.

3.  The veteran's degenerative joint disease of the lumbar 
spine is manifested by not more than slight limitation of 
motion.


CONCLUSIONS OF LAW

1.  The appellant has not submitted evidence of a well-
grounded claim for service connection for gastroesophageal 
reflux.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.303 
(1998).  

2.  The criteria for a disability evaluation in excess of 20 
percent for degenerative disc disease of the cervical spine 
at C5-C6 and C6-C7 with radiculopathy in the upper 
extremities and left-hand weakness are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. § 3.321, Part 4, §§ 
4.40, 4.71, Diagnostic Codes 5290, 5293 (1998).

3.  The criteria for a disability rating in excess of 
10 percent for degenerative joint disease of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, Diagnostic Codes 5003, 5292 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If she has not presented a 
well-grounded claim, her appeal must fail and there is no 
duty to assist her further in the development of her claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 
1 Vet.App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran contends that she suffers from gastroesophageal 
reflux that began within one year of her service discharge. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - post service 
VA and private medical records show diagnoses of 
gastroesophageal reflux.  These diagnoses satisfy the 
requirement for the first element of Caluza.  The Board 
acknowledges that the veteran is a retired pathologist; her 
statements are given the consideration due her medical 
expertise.  

However, the veteran's problem with presenting a 
well-grounded claim for service connection for 
gastroesophageal reflux arises with the second element, 
evidence of incurrence or aggravation of a disease or injury 
in service.  The veteran's service medical records are devoid 
of complaints, treatment or diagnoses regarding 
gastroesophageal reflux.  In fact, the veteran does not 
contend that her disability began during service.  A post 
service VA examination report dated in September 1995 
discloses that the veteran reported a history of heartburn 
and stomach acid with slight gastroesophageal reflux.  
Importantly, she also reported that her symptoms began a year 
and a half previously, which is clearly subsequent to her 
service discharge in December 1993.  She has also restated 
this medical history in her NOD received in August 1996 and 
again a year later, in her August 1997 hearing testimony.  
Moreover, the earliest medical documentation showing 
complaints regarding a digestive disorder is in June 1994, 
when she complained of epigastric distress.  The earliest 
diagnosis of gastroesophageal reflux is reported in VA 
outpatient records dated in September 1994.  Therefore, 
without evidence of the presence of gastroesophageal reflux 
during service, I do not find that the veteran's claim for 
service connection is well grounded.  

The veteran consistently claims that her disability began 
within one year of her service discharge.  It appears that 
she is referring to laws and regulations that provide for a 
presumption of service incurrence when a veteran served for 
ninety (90) days or more during a period of war and develops 
a specifically listed disease to a degree of 10 percent 
within one year from date of separation from service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 
38 C.F.R. §§ 3.307 and 3.309 (1998).  However, it should be 
pointed out that gastroesophageal reflux is not one of the 
listed diseases.  Consequently, this presumption does not 
apply to this claim. 

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete her application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under Section 5103(a) in a SOC that informed 
the veteran of the reasons her claim had been denied.  Also, 
by this decision, the Board informs the appellant of the type 
of evidence needed to make her claim well grounded.

Although the RO did not specifically state that it denied her 
claim on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision disallows a claim on the merits and the Court finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  

The appellant's representative has argued that VA has 
expanded its duty to assist the claimant by provisions in its 
manual M21-1, and that the Board should determine whether the 
RO has followed the guidelines therein and remand the appeal 
for further development if the RO has not followed such 
guidelines.  This manual is not supposed to be a substantive 
rule, see Fugere v. Derwinski, 1 Vet. App. 103, 106 (1990).  
The representative has not cited to a court decision that 
holds that the cited portions of M21-1 are substantive rules.  
Consequently, I see no basis upon which to comply with the 
representative's request in this regard.

II.  Increased Ratings

The veteran has presented well-grounded claims for the 
assignment of higher disability evaluations for her service-
connected disabilities within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991).  Specifically, she contends that her 
spinal disabilities are manifested by chronic pain, severely 
limiting her activity and thus entitling her to increased 
ratings.  She points out in regards to her cervical 
disability that her ankle jerks are absent and that this 
would entitle her to a higher evaluation.  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability the claim continues to be well grounded as long as 
the rating schedule provides for a higher rating and the 
claim remains open.  Shipwash v. Brown, 8 Vet.App. 218, 224 
(1995). 

The evaluation assigned for service-connected disability is 
established by comparing the manifestations reflected by the 
recent medical findings with the criteria in the VA's SCHEDULE 
FOR RATING DISABILITIES (SCHEDULE), codified in C.F.R. Part 4 
(1998).

A.  Cervical Spine

Private treatment records dated between September 1988 and 
February 1989 relate that before entering service the veteran 
received treatment for cervical spondylolysis.  The March 
1989 Air Force commission examination noted degenerative 
joint disease of the neck.  Beginning in August 1989, she 
complained of neck discomfort.  Magnetic resonance imaging 
(MRI) in December 1992 disclosed questionable herniated 
nucleus pulposus at the C6-C7 level with posterior spinal 
canal osteophyte at C6-C7.  A second MRI confirmed this in 
March 1993.  

Based on in-service treatment and complaints and the results 
of an April 1994 VA examination, the RO granted service 
connection in August 1994 for "herniated disc cervical spine 
(LOM) with radiculopathy upper extremities and weakness left 
hand", assigning a 20 percent evaluation under Diagnostic 
Code 5293.  Under this diagnostic code, a 60 percent rating 
is assigned when the disability is pronounced; with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief.  A 40 
percent rating is assigned when the disability is severe; 
recurring attacks, with intermittent relief.  A 20 percent 
rating is assigned when the disability is moderate; recurring 
attacks.  A 10 percent rating is assigned for mild 
disability.  A noncompensable rating is provided when the 
intervertebral disc syndrome is postoperative, cured.  

The Board finds that an increased disability evaluation is 
not warranted under Diagnostic Code 5293.  At the April 1994 
VA neurological examination, the veteran indicated that she 
continued to experience burning pain in her neck and that, 2-
3 months previously, she noticed that the pain extended to 
the left arm and she also had pain between the scapulae.  She 
stated that she had muscle weakness in the hands but she did 
have either numbness or tingling sensation.  Her left arm 
felt much weaker than the right.  Further, she found it 
difficult to hold a newspaper, as her arm and shoulder would 
become painful within minutes.  She experienced similar 
symptoms when she had to work with her arms above shoulder 
level.  

On examination, her neck movements were restricted, 
especially looking to the right.  She had mild shoulder 
weakness bilaterally, greater on the left side.  There was 
also weakness of the intrinsic muscles of the left hand.  The 
brachial radialis and biceps reflexes were diminished.  
However, triceps, knee, and ankle jerks were within normal 
limits.  There were no significant changes shown in the 
sensory system.  There were no pathological reflexes 
elicited.  The examiner reported that the veteran underwent 
electromyography (EMG) earlier that week that showed she had 
bilateral C5-6 radiculopathy, which was more pronounced on 
the left side.  On X-ray of the cervical spine, the soft 
tissue appeared normal with no evidence of fracture.  The 
physician, in reporting the diagnostic assessment, commented 
that there was bilateral cervical radiculopathy in the 
distribution of C5-6 with weakness in the left-hand muscles.  
He also indicated that this restricted the veteran's day to 
day activity because she found it difficult to do daily 
chores involving the shoulder and left hand muscles.

VA outpatient records dated in April 1994 show that the 
veteran  reported neck spasm that was increasing in severity 
over the previous year.  There was decrease in the range of 
motion of the cervical spine and shoulder elevation.  She was 
scheduled for an appointment in neurology.  The September 
1994 VA neurological consultation report shows complaints of 
neck radiculopathy and numbness in the forearm.  Her reflexes 
were symmetrical, 1 to 2+, and there were no pathological 
reflexes.  She was referred to physical therapy.  VA 
outpatient records dated in October 1994 show that she 
complained of neck muscle spasm, tender spots on her 
buttocks, impaired sleep, and a suffocating feeling when 
stressed.  December 1994 VA outpatient records show that she 
requested a different medication for back pain because of 
drowsiness.  She also complained of low back pain.  The 
physician conducted range of motion studies of the lumbar 
spine, and it was noted that neither ankle jerk could be 
elicited.  

A September 1995 VA neurological examination report showed 
that the veteran was ambulatory and in no acute distress.  
Examination of the motor and sensory systems showed no 
significant abnormalities.  The deep tendon reflexes were 
symmetrical.  Coordination and gait were normal.  Although 
the VA examiner in December 1994 had noted absent ankle 
jerks, the physician at the September 1995 examination 
commented that the neurological examination was predominantly 
unremarkable.  

Moreover, a private October 1996 MRI report shows there was 
very minimal rounding of the posterior of the disc edges of 
C4-C5, C5-C6, and C6-C7 with no evidence of central stenosis 
or neural foraminal narrowing.  There was no neural 
effacement or impingement. 

The January 1997 private neurological examination report 
indicates that there was pain reproduced in the veteran's 
shoulder girdle on testing of the upper extremity 
musculature, but it was also noted that motor strength, tone 
and bulk were normal.  Further, sensory examination of the 
upper and lower extremities were normal.  Reflexes were +1 in 
the upper and lower extremities.  The plantar response showed 
no clonus.  Coordination examination of the upper and lower 
extremities was normal including finger to nose and rapid 
alternating movements of the upper and lower extremities.  
Her gait was normal and the Romberg was negative.  

A July 1997 repeat private MRI report indicated that there 
was no real change in the appearance of the cervical spine 
since the October 1996 MRI.  There was mild diffuse cervical 
spondylosis without focal disc herniation, spinal stenosis, 
or nerve root compression.  

These findings do not show the presence of neurological 
deficit of such severity as to support the assignment of a 
higher rating under Diagnostic Code 5293.

In VAOPGCPREC 36-97 (December 12, 1997), the VA General 
Counsel held that Diagnostic Code 5293, intervertebral disc 
syndrome, involves loss of range of motion because the nerve 
defects and resulting pain associated with injury to the 
sciatic nerve may cause limitation of motion of the cervical, 
thoracic, or lumbar vertebrae.  Therefore, pursuant to 
Johnson v. Brown, 9 Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 
4.45 must be considered when a disability is evaluated under 
this diagnostic code.  It was further held that when a 
veteran has received less than the maximum evaluation under 
Diagnostic Code 5293 based upon symptomatology which includes 
limitation of motion, consideration must be given to the 
extent of the disability under 38 C.F.R. §§ 4.40 and 4.45.  
It was also held that the Board must address entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) if 
there is evidence of "exceptional or unusual" circumstances 
indicating that the rating schedule, including 38 C.F.R. 
§§ 4.40, 4.45, and 4.71a, may be inadequate to compensate for 
the average impairment of earning capacity due to 
intervertebral disc syndrome, regardless of the fact that a 
veteran may have received the maximum schedular rating under 
a diagnostic code based upon limitation of motion.

Under Diagnostic Code 5290, limitation of motion of the 
cervical spine is rated 10 percent when slight, 20 percent  
when moderate, and 30 percent when severe. 38 C.F.R. Part 4, 
§ 4.71a, Code 5290 (1998).  Higher ratings are warranted if 
there is complete bony fixation of the spine (Diagnostic Code 
5286) or cervical ankylosis (Diagnostic Code 5287).  

At the April 1994 VA general medical examination, the 
cervical range of motion was forward flexion of 52 degrees, 
backward extension of 43 degrees, lateral flexion of 28 
degrees, and rotation of 42 degrees.  It was noted that 
movement was made with pain.  The September 1995 VA 
orthopedic examination report showed there was slight 
limitation of motion of the cervical spine.  The January 1997 
private neurological examination report relates that on 
inspection and palpation of the neck there was no limitation 
of motion or tenderness to palpation of the cervical 
paraspinous muscles.  Accordingly, the veteran cannot receive 
a higher evaluation for her service-connected cervical 
disability based on limitation of motion of her cervical 
spine.  See 38 C.F.R. Part 4, § 4.71a, Code 5290 (1998).  
Furthermore, the recent medical evidence does not indicate 
complete bony fixation or ankylosis of the cervical spine, 
which might also support a higher rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286 and 5289.  At the September 
1995 VA orthopedic examination, X-rays revealed mild 
degenerative osteoarthritis.  

It is recognized that disability of the musculoskeletal 
system is primarily the inability, due to damage or an 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40 (1998).  Functional impairment due to pain must 
therefore, be considered.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

Factors to consider, listed in 38 C.F.R. § 4.45, include less 
movement than normal (due to ankylosis, limitation or 
blocking, adhesions, tendon-tie-up, contracted scars, etc.); 
more movement than normal (from flail joint, resections, 
nonunion of fracture, relaxation of ligaments, etc.); 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; incoordination, impaired ability to 
execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  

As noted above, the findings evidence bilateral cervical 
radiculopathy in the distribution of C5-6 with weakness in 
the left-hand muscles.  However, it should also be noted that 
the veteran has exhibited only a slight decrease, if any, in 
the range of motion of the cervical spine.  As noted, the 
most recent examination in January 1997 indicated that there 
was no limitation of motion or tenderness to palpation of the 
cervical paraspinous muscles.  The rating of 20 percent 
adequately compensates the veteran for her total functional 
impairment, including that due to the pain produced by her 
cervical spine disorder.  There is no showing that any pain 
or other functional loss that the veteran might have is not 
contemplated in the rating now assigned.  As noted, there was 
no indication of atrophy.  The functional impairment due to 
limited motion is included in the criteria for the diagnostic 
code under which this rating is assigned, and there is no 
objective evidence of excess fatigability, incoordination, or 
other manifestations that might demonstrate additional 
functional impairment.

B.  Lumbar Spine

Based on inservice and post service VA radiological studies 
showing mild degenerative changes of the lumbar spine, the 
August 1994 rating decision granted service connection for 
degenerative joint disease of the lumbar spine, assigning a 
10 percent rating under Diagnostic Codes 5003-5292.   

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned for X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups.  A 20 percent rating is assigned for X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  The 20 percent and 10 percent ratings based 
on X-ray findings will not be combined with ratings based on 
limitation of motion, nor will they be utilized in rating 
conditions listed under Diagnostic Codes 5013 to 5024, 
inclusive.  Under Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court noted that Diagnostic Code 5003 and 38 C.F.R. § 4.59 
deem painful a motion of a major joint or group of minor 
joints caused by degenerative arthritis that is established 
by X-ray evidence to be limited motion even though a range of 
motion may be possible beyond the point when pain sets in.  
Therefore, with x-ray evidence of degenerative changes and 
objective demonstration of painful, but not limited, motion 
of the affected joint, a 10 percent rating would be applied 
to the joint under Diagnostic Code 5003. 

Under Diagnostic Code 5292, limitation of motion of the 
lumbar spine is rated 10 percent when slight, 20 percent when 
moderate, and 40 percent when severe.  38 C.F.R. Part 4, § 
4.71a, Diagnostic Code 5292 (1998).  Higher ratings are 
warranted if there is complete bony fixation of the spine 
(Diagnostic Code 5286) or lumbar ankylosis (Diagnostic Code 
5289).  

The findings reported in the record more closely approximate 
slight limitation of motion of the lumbar spine under 
Diagnostic Code 5292.  At the April 1994 VA examination the 
veteran reported that she had aching pain in the lower back.  
The range of motion studies revealed that there was 86 
degrees of forward flexion, 18 degrees of backward extension, 
32 degrees of lateral flexion, and 28 degrees of rotation.  
There was no reported pain on movement.  On neurological 
testing, the lower extremity strength was noted to be normal.  
Her stance and gait were normal.  X-ray studies showed mild 
degenerative joint disease of the lumbar spine with bony 
spurring seen anteriorly at the L-3 level.  

VA outpatient records dated in December 1994 show that the 
veteran complained of low back pain that radiated to the left 
buttock.  The range of motion was flexion at 45 degrees and 
extension was 0 degrees.  She was able to bend to the left 
and right 15 degrees.  There was pain on straight leg 
raising.  The examiner could not elicit ankle jerk on either 
side.   

The September 1995 VA examination report shows that the 
veteran reported occasional pain in the low back that 
radiated to her hips on both sides.  The neurological 
examination was described as predominantly unremarkable.  She 
was ambulatory and in no acute distress.  As noted above, her 
coordination and gait were normal.  The deep tendon reflexes 
were normal.  The examiner did not note any limitation of 
motion.  

The private neurological examination in January 1997 revealed 
motor strength, tone and bulk were normal.  Sensory 
examination of the upper and lower extremities was normal.  
Reflexes were +1 in the upper and lower extremities.  The 
plantar response showed no clonus.  Coordination examination 
of the upper and lower extremities was normal.  Her gait was 
normal and the Romberg was negative.  Importantly, inspection 
and palpation of the back revealed no limitation of motion or 
tenderness to palpation of the lumbar paraspinous muscles.  

The 10 percent rating adequately compensate the veteran for 
the functional impairment, including that due to pain, 
produced by her service-connected low back disorder.  There 
is no showing that any pain or other functional loss that the 
veteran might have is not contemplated in the rating now 
assigned.  The veteran testified at the hearing in 1997 that 
she had limitation of motion and problems sitting for an 
extended period of time.  At the most recent examination in 
1997, however, there was no tenderness, restricted motion, 
atrophy, or muscle spasm.  The functional impairment due to 
painful motion is included in the criteria for the diagnostic 
code under which this rating is assigned, see Hicks, supra, 
and there is no objective evidence of weakened movement, 
excess fatigability, incoordination, etc., that might 
demonstrate additional functional impairment.  

III.  Extraschedular

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  In this case, the evidence does not suggest 
that the veteran's disabilities produce such an exceptional 
or unusual disability picture as to render impractical the 
applicability of the regular schedular standard, thereby 
warranting the assignment of an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) (1998).  This case does not 
present factors such as frequent periods of hospitalization 
or marked interference with employment.  

In regards to industrial impairment, the veteran formerly 
worked as a pathologist.  A review of the records, including 
reports from the Social Security Administration (SSA), shows 
that she has not worked since 1993.  The SSA found the 
veteran disabled and granted disability benefits in 1997.  
Significantly, however, the records do not show that her 
disability retirement resulted from her service-connected 
cervical and lumbar spine disabilities alone.  The SSA 
records refer to her non-service connected disabilities -- 
including a psychiatric disability, fibromyalgia, and carpal 
tunnel syndrome -- in connection with her request for 
disability benefits.  Still further, the veteran has not 
produced any documents from her former employer implicating 
her service-connected disabilities alone in her retirement.  
The Board acknowledges that her spinal disabilities 
interfered with her productivity as a pathologist, due to 
complaints of neck and back pain with limitation of motion, 
however, the Board also finds that the ratings now in effect 
adequately compensate her for her limitation of function.  
The disability picture is not so exceptional or unusual as to 
make impractical the application of the regular schedular 
standards.

Moreover, a review of the claims file does not show that 
these service-connected disorders have resulted in 
hospitalization, although the records show that she is 
receiving outpatient treatment. Neither the veteran's 
statements nor the medical records indicate that these 
disabilities warrant the assignment of an extraschedular 
evaluation.


ORDER

The claim for service connection for gastroesophageal reflux 
is denied.

The assignment of a higher disability evaluation for 
degenerative disc disease of the cervical spine with 
radiculopathy in the upper extremities and left-hand weakness 
is denied.

The assignment of a higher disability evaluation for 
degenerative joint disease of the lumbar spine is denied.


REMAND

The veteran also claims that she should be granted service 
connection for fibromyalgia/fibrositis.  A review of the 
service medical records shows that the veteran received 
inservice medical care for complaints of neck and shoulder 
pain.  Her treatment also led to diagnoses that included rule 
out fibromyositis versus other rheumatic disorder in March 
1990; fibromyositis/fibromyalgia in April 1992; and myositis 
in September 1992.  Subsequent to service discharge, she 
continued her complaints and post service private medical 
records relate that a diagnosis of fibromyalgia was initially 
reported in October 1995.  Current private medical records 
also include diagnoses of fibromyalgia/chronic fatigue 
syndrome.  A VA examination would be helpful in determining 
the etiology of the veteran's fibromyalgia. 

Therefore, this case is REMANDED to the RO for the following 
action:

1.  The RO should schedule the veteran 
for a VA rheumatology examination for the 
purposes of determining whether the 
veteran's manifestations fit the 
diagnostic criteria for fibromyalgia, 
and, if so, whether it is related to 
military service.  Any indicated 
diagnostic tests and studies should be 
accomplished.  The factors upon which the 
opinions are based must be set forth in 
detail.  The report of the examination, 
including the reports of all completed 
tests or special studies, should 
thereafter be associated with the 
veteran's claims folder.  The veteran's 
complete claims folder must be made 
available to the examiner.  

2.  The RO should re-adjudicate the issue 
of entitlement to service connection for 
fibromyalgia/fibrositis.

3.  If any benefit sought on appeal, for 
which a notice of disagreement has been 
filed, remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant need take no action unless otherwise notified.  
The appellant may present additional evidence or argument 
while the case is in remand status at the RO.  Cf. Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The appellant is 
hereby notified that it is her responsibility to report for 
the examination(s) and to cooperate in the development of the 
case, and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals


 

